                    1   MICHAEL J.F. SMITH, A PROFESSIONAL
                        CORPORATION
                    2   Michael J.F. Smith, Bar No. 109426
                        mjfsmith@mjfsmith.com
                    3   John L. Migliazzo, Bar No. 272066
                        jmigliazzo@mjfsmith.com
                    4   1391 West Shaw Avenue, Suite D
                        Fresno, California 93711
                    5   Tel: +1.559.229.3900
                        Fax: +1.559.229-3903
                    6
                        Attorneys for Plaintiff JACK HORTON
                    7
                        MORGAN, LEWIS & BOCKIUS LLP
                    8   Kathryn T. McGuigan, Bar No. 232112
                        kathryn.mcguigan@morganlewis.com
                    9   George S. Benjamin, Bar No. 273240
                        george.benjamin@morganlewis.com
                 10     300 South Grand Avenue
                        Twenty-Second Floor
                 11     Los Angeles, CA 90071-3132
                        Tel: +1.213.612.2500
                 12     Fax: +1.213.612.2501
                 13     Attorneys for Defendants,
                        CHARTER COMMUNICATIONS, INC. and
                 14     BRIGHT HOUSE NETWORKS, LLC
                 15
                                            UNITED STATES DISTRICT COURT
                 16
                                          EASTERN DISTRICT OF CALIFORNIA
                 17
                 18
                        JACK HORTON, an individual;            Case No. 1:18-cv-01518-LJO-SAB
                 19
                                         Plaintiff;            ORDER RE STIPULATED
                 20                                            PROTECTIVE ORDER
                                   v.
                 21                                            Complaint Filed: September 28, 2018
                        CHARTER COMMUNICATIONS
                 22     INC., WHICH WILL BE DOING              (Kings County Superior Court)
                        BUSINESS IN CALIFORNIA AS              Trial Date:      January 14, 2020
                 23     CHARTER COMMUNICATIONS
                        (CCI), INC., a Delaware Corporation;
                 24     ADVANCE/NEWHOUSE                       (ECF No. 15)
                        PARTNERSHIP, an unknown entity;
                 25     BRIGHT HOUSE NETWORKS, LLC,
                        a Delaware Corporation; and DOES 1-
                 26     50;
                 27                      Defendants.
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                    1         Plaintiff JACK HORTON (“Plaintiff”) and Defendants, CHARTER
                    2   COMMUNICATIONS, INC. and BRIGHT HOUSE NETWORKS, LLC
                    3   (collectively “Defendants”) (collectively “the Parties”) hereby stipulate by and
                    4   through their respective attorneys of record as follow:
                    5      1. PURPOSES AND LIMITATIONS
                    6         Disclosure and discovery activity in this action are likely to involve production
                    7   of confidential, proprietary, or private information, such as confidential business
                    8   policies, procedures, and business data of Defendants, for which special protection
                    9   from public disclosure and from use for any purpose other than prosecuting this
                 10     litigation may be warranted. Accordingly, the Parties hereby stipulate to and petition
                 11     the court to enter the following Stipulated Protective Order. The Parties acknowledge
                 12     that this Order does not confer blanket protections on all disclosures or responses to
                 13     discovery and that the protection it affords from public disclosure and use extends
                 14     only to the limited information or items that are entitled to confidential treatment
                 15     under the applicable legal principles. The Parties further acknowledge, as set forth
                 16     in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                 17     file confidential information under seal; Civil Local Rule 141 sets forth the
                 18     procedures that must be followed and the standards that will be applied when a party
                 19     seeks permission from the court to file material under seal.
                 20        2. DEFINITIONS
                 21           2.1    Challenging Party: a Party or Non-Party that challenges the designation
                 22     of information or items under this Order.
                 23           2.2    “CONFIDENTIAL” Information or Items: information (regardless of
                 24     how it is generated, stored or maintained) or tangible things that qualify for protection
                 25     under Federal Rule of Civil Procedure 26(c).
                 26           2.3    Counsel (without qualifier): Outside Counsel of Record and House
                 27     Counsel (as well as their support staff).
                 28           2.4    Designating Party: a Party or Non-Party that designates information or
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                    -2-
                    1   items that it produces in disclosures or in responses to discovery as
                    2   “CONFIDENTIAL.”
                    3         2.5    Disclosure or Discovery Material: all items or information, regardless
                    4   of the medium or manner in which it is generated, stored, or maintained (including,
                    5   among other things, testimony) transcripts, and tangible things), that are produced or
                    6   generated in disclosures or responses to discovery in this matter.
                    7         2.6    Expert: a person with specialized knowledge or experience in a matter
                    8   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                    9   an expert witness or as a consultant in this action.
                 10           2.7    House Counsel: attorneys who are employees of a party to this action.
                 11     House Counsel does not include Outside Counsel of Record or any other outside
                 12     counsel.
                 13           2.8    Non-Party: any natural person, partnership, corporation, association, or
                 14     other legal entity not named as a Party to this action.
                 15           2.9    Outside Counsel of Record: attorneys who are not employees of a party
                 16     to this action but are retained to represent or advise a party to this action and have
                 17     appeared in this action on behalf of that party or are affiliated with a law firm which
                 18     has appeared on behalf of that party.
                 19           2.10 Party: any party to this action, including all of its officers, directors,
                 20     employees, consultants, retained experts, and Outside Counsel of Record (and their
                 21     support staffs).
                 22           2.11 Producing Party: a Party or Non-Party that produces Disclosure or
                 23     Discovery Material in this action.
                 24           2.12 Professional Vendors: persons or entities that provide litigation support
                 25     services (e.g., photocopying, videotaping, translating, preparing exhibits or
                 26     demonstrations, and organizing, storing, or retrieving data in any form or medium)
                 27     and their employees and subcontractors.
                 28           2.13 Protected Material:       any Disclosure or Discovery Material that is
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                  -3-
                    1   designated as “CONFIDENTIAL.”
                    2         2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
                    3   from a Producing Party.
                    4      3. SCOPE
                    5         The protections conferred by this Stipulation and Order cover not only
                    6   Protected Material (as defined above), but also (1) any information copied or
                    7   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                    8   compilations of Protected Material; and (3) any testimony, conversations, or
                    9   presentations by Parties or their Counsel that might reveal Protected Material.
                 10     However, the protections conferred by this Stipulation and Order do not cover the
                 11     following information: (a) any information that is in the public domain at the time
                 12     of disclosure to a Receiving Party or becomes part of the public domain after its
                 13     disclosure to a Receiving Party as a result of publication not involving a violation of
                 14     this Order, including becoming part of the public record through trial or otherwise;
                 15     and (b) any information known to the Receiving Party prior to the disclosure or
                 16     obtained by the Receiving Party after the disclosure from a source who obtained the
                 17     information lawfully and under no obligation of confidentiality to the Designating
                 18     Party. Any use of Protected Material at trial shall be governed by a separate
                 19     agreement or order.
                 20        4. DURATION
                 21           Even after final disposition of this litigation, the confidentiality obligations
                 22     imposed by this Order shall remain in effect until a Designating Party agrees
                 23     otherwise in writing or a court order otherwise directs. Final disposition shall be
                 24     deemed to be the later of (1) dismissal of all claims and defenses in this action, with
                 25     or without prejudice; and (2) final judgment herein after the completion and
                 26     exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
                 27     including the time limits for filing any motions or applications for extension of time
                 28     pursuant to applicable law.
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                 -4-
                    1      5. DESIGNATING PROTECTED MATERIAL
                    2         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                    3   Each Party or Non-Party that designates information or items for protection under
                    4   this Order must take care to limit any such designation to specific material that
                    5   qualifies under the appropriate standards. The Designating Party must designate for
                    6   protection only those parts of material, documents, items, or oral or written
                    7   communications that qualify – so that other portions of the material, documents,
                    8   items, or communications for which protection is not warranted are not swept
                    9   unjustifiably within the ambit of this Order. Mass, indiscriminate, or routinized
                 10     designations are prohibited. If it comes to a Designating Party’s attention that
                 11     information or items that it designated for protection do not qualify for protection,
                 12     that Designating Party must promptly notify all other Parties that it is withdrawing
                 13     the mistaken designation.
                 14           5.2    Manner and Timing of Designations. Except as otherwise provided in
                 15     this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                 16     stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                 17     under this Order must be clearly so designated before the material is disclosed or
                 18     produced.
                 19           Designation in conformity with this Order requires:
                 20           (a)    for information in documentary form (e.g., paper or electronic
                 21     documents, but excluding transcripts of depositions or other pretrial or trial
                 22     proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
                 23     page that contains protected material. If only a portion or portions of the material on
                 24     a page qualifies for protection, the Producing Party also must clearly identify the
                 25     protected portion(s) (e.g., by making appropriate markings in the margins). A Party
                 26     or Non-Party that makes original documents or materials available for inspection
                 27     need not designate them for protection until after the inspecting Party has indicated
                 28     which material it would like copied and produced. During the inspection and before
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                 -5-
                    1   the designation, all of the material made available for inspection shall be deemed
                    2   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                    3   copied and produced, the Producing Party must determine which documents, or
                    4   portions thereof, qualify for protection under this Order. Then, before producing the
                    5   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend
                    6   to each page that contains Protected Material. If only a portion or portions of the
                    7   material on a page qualifies for protection, the Producing Party also must clearly
                    8   identify the protected portion(s) (e.g., by making appropriate markings in the
                    9   margins).
                 10           (b)    for testimony given in deposition or in other pretrial or trial proceedings,
                 11     that the Designating Party identify on the record, before the close of the deposition,
                 12     hearing, or other proceeding, all protected testimony.
                 13           (c)    for information produced in some form other than documentary and for
                 14     any other tangible items, that the Producing Party affix in a prominent place on the
                 15     exterior of the container or containers in which the information or item is stored the
                 16     legend “CONFIDENTIAL.” If only a portion or portions of the information or item
                 17     warrant protection, the Producing Party, to the extent practicable, shall identify the
                 18     protected portion(s).
                 19           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                 20     failure to designate qualified information or items does not, standing alone, waive
                 21     the Designating Party’s right to secure protection under this Order for such material.
                 22     Upon timely correction of a designation, the Receiving Party must make reasonable
                 23     efforts to assure that the material is treated in accordance with the provisions of this
                 24     Order.
                 25        6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                 26           6.1    Timing of Challenges.       Any Party or Non-Party may challenge a
                 27     designation of confidentiality at any time.        Unless a prompt challenge to a
                 28     Designating Party’s confidentiality designation is necessary to avoid foreseeable,
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                  -6-
                    1   substantial unfairness, unnecessary economic burdens, or a significant disruption or
                    2   delay of the litigation, a Party does not waive its right to challenge a confidentiality
                    3   designation by electing not to mount a challenge promptly after the original
                    4   designation is disclosed.
                    5         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                    6   resolution process by providing written notice of each designation it is challenging
                    7   and describing the basis for each challenge. To avoid ambiguity as to whether a
                    8   challenge has been made, the written notice must recite that the challenge to
                    9   confidentiality is being made in accordance with this specific paragraph of the
                 10     Protective Order. The Parties shall attempt to resolve each challenge in good faith
                 11     and must begin the process by conferring directly (in voice to voice dialogue; other
                 12     forms of communication are not sufficient) within 14 days of the date of service of
                 13     notice. In conferring, the Challenging Party must explain the basis for its belief that
                 14     the confidentiality designation was not proper and must give the Designating Party
                 15     an opportunity to review the designated material, to reconsider the circumstances,
                 16     and, if no change in designation is offered, to explain the basis for the chosen
                 17     designation. A Challenging Party may proceed to the next stage of the challenge
                 18     process only if it has engaged in this meet and confer process first or establishes that
                 19     the Designating Party is unwilling to participate in the meet and confer process in a
                 20     timely manner.
                 21           6.3    Judicial Intervention. If the Parties cannot resolve a challenge without
                 22     court intervention, the Challenging Party shall file and serve a motion to retain
                 23     confidentiality under Civil Local Rule 141 within 21 days of the Parties agreeing that
                 24     the meet and confer process will not resolve their dispute. Each such motion must
                 25     be accompanied by a competent declaration affirming that the movant has complied
                 26     with the meet and confer requirements imposed in the preceding paragraph. The
                 27     Challenging Party may file a motion challenging a confidentiality designation at any
                 28     time if there is good cause for doing so, including a challenge to the designation of a
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                  -7-
                    1   deposition transcript or any portions thereof. Any motion brought pursuant to this
                    2   provision must be accompanied by a competent declaration affirming that the movant
                    3   has complied with the meet and confer requirements imposed by the preceding
                    4   paragraph.
                    5         The burden of persuasion in any such challenge proceeding shall be on the
                    6   Designating Party. All parties shall continue to afford the material in question the
                    7   level of protection to which it is entitled under the Producing Party’s designation until
                    8   the Court rules on the challenge.
                    9      7. ACCESS TO AND USE OF PROTECTED MATERIAL
                 10           7.1    Basic Principles. A Receiving Party may use Protected Material that is
                 11     disclosed or produced by another Party or by a Non-Party in connection with this
                 12     case only for prosecuting, defending, or attempting to settle this litigation. Such
                 13     Protected Material may be disclosed only to the categories of persons and under the
                 14     conditions described in this Order. When the litigation has been terminated, a
                 15     Receiving Party must comply with the provisions of section 13 below (FINAL
                 16     DISPOSITION).
                 17           Protected Material must be stored and maintained by a Receiving Party at a
                 18     location and in a secure manner that ensures that access is limited to the persons
                 19     authorized under this Order.
                 20           7.2    Disclosure of “CONFIDENTIAL” Information or Items.                  Unless
                 21     otherwise ordered by the court or permitted in writing by the Designating Party, a
                 22     Receiving    Party     may     disclose    any     information   or   item   designated
                 23     “CONFIDENTIAL” only to:
                 24                  (a)     the Parties to this action;
                 25                  (b)     the Receiving Party’s Outside Counsel of Record in this action,
                 26     as well as employees of said Outside Counsel of Record to whom it is reasonably
                 27     necessary to disclose the information for this litigation and who have signed the
                 28     “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                   -8-
                    1   A;
                    2                (c)    the officers, directors, and employees (including House Counsel)
                    3   of the Receiving Party to whom disclosure is reasonably necessary for this litigation
                    4   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
                    5   A);
                    6                (d)    Experts (as defined in this Order) of the Receiving Party to whom
                    7   disclosure is reasonably necessary for this litigation and who have signed the
                    8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                    9                (e)    the court and its personnel;
                 10                  (f)    court reporters and their staff, professional jury or trial
                 11     consultants, mock jurors, and Professional Vendors to whom disclosure is reasonably
                 12     necessary for this litigation and who have signed the “Acknowledgment and
                 13     Agreement to Be Bound” (Exhibit A);
                 14                  (g)    during their depositions, witnesses in the action to whom
                 15     disclosure is reasonably necessary and who have signed the “Acknowledgment and
                 16     Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
                 17     Party or ordered by the court. Pages of transcribed deposition testimony or exhibits
                 18     to depositions that reveal Protected Material must be separately bound by the court
                 19     reporter and may not be disclosed to anyone except as permitted under this Stipulated
                 20     Protective Order.
                 21                  (h)    the author or recipient of a document containing the information
                 22     or a custodian or other person who otherwise possessed or knew the information.
                 23          8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                IN OTHER LITIGATION
                 24
                               If a Party is served with a subpoena or a court order issued in other litigation
                 25
                        that compels disclosure of any information or items designated in this action as
                 26
                        “CONFIDENTIAL,” that Party must:
                 27
                               (a)   promptly notify in writing the Designating Party. Such notification shall
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                 -9-
                    1   include a copy of the subpoena or court order;
                    2         (b)    promptly notify in writing the party who caused the subpoena or order
                    3   to issue in the other litigation that some or all of the material covered by the subpoena
                    4   or order is subject to this Protective Order. Such notification shall include a copy of
                    5   this Stipulated Protective Order; and
                    6         (c)    cooperate with respect to all reasonable procedures sought to be pursued
                    7   by the Designating Party whose Protected Material may be affected.
                    8         If the Designating Party timely seeks a protective order, the Party served with
                    9   the subpoena or court order shall not produce any information designated in this
                 10     action as “CONFIDENTIAL” before a determination by the court from which the
                 11     subpoena or order issued, unless the Party has obtained the Designating Party’s
                 12     permission. The Designating Party shall bear the burden and expense of seeking
                 13     protection in that court of its confidential material – and nothing in these provisions
                 14     should be construed as authorizing or encouraging a Receiving Party in this action to
                 15     disobey a lawful directive from another court.
                 16        9. A NON-PARTY’S PROTECTED                      MATERIAL       SOUGHT       TO    BE
                              PRODUCED IN THIS LITIGATION
                 17
                              (a)    The terms of this Order are applicable to information produced by a
                 18
                        Non-Party in this action and designated as “CONFIDENTIAL.” Such information
                 19
                        produced by Non-Parties in connection with this litigation is protected by the
                 20
                        remedies and relief provided by this Order. Nothing in these provisions should be
                 21
                        construed as prohibiting a Non-Party from seeking additional protections.
                 22
                               (b)   In the event that a Party is required, by a valid discovery request, to
                 23
                        produce a Non-Party’s confidential information in its possession, and the Party is
                 24
                        subject to an agreement with the Non-Party not to produce the Non-Party’s
                 25
                        confidential information, then the Party shall:
                 26
                                     (1)    promptly notify in writing the Requesting Party and the Non-
                 27
                        Party that some or all of the information requested is subject to a confidentiality
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                  - 10 -
                    1   agreement with a Non-Party;
                    2                (2)    promptly provide the Non-Party with a copy of the Stipulated
                    3   Protective Order in this litigation, the relevant discovery request(s), and a reasonably
                    4   specific description of the information requested; and
                    5                (3)    make the information requested available for inspection by the
                    6   Non-Party.
                    7         (c)    If the Non-Party fails to object or seek a protective order from this Court
                    8   within 14 days of receiving the notice and accompanying information, the Receiving
                    9   Party may produce the Non-Party’s confidential information responsive to the
                 10     discovery request. If the Non-Party timely seeks a protective order, the Receiving
                 11     Party shall not produce any information in its possession or control that is subject to
                 12     the confidentiality agreement with the Non-Party before a determination by the court.
                 13     Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                 14     of seeking protection in this court of its Protected Material.
                 15        10.UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                 16           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                 17     Protected Material to any person or in any circumstance not authorized under this
                 18     Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                 19     writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                 20     to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                 21     persons to whom unauthorized disclosures were made of all the terms of this Order,
                 22     and (d) request such person or persons to execute the “Acknowledgment and
                 23     Agreement to Be Bound” that is attached hereto as Exhibit A.
                 24        11.INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                              PROTECTED MATERIAL
                 25
                              When a Producing Party gives notice to Receiving Parties that certain
                 26
                        inadvertently produced material is subject to a claim of privilege or other protection,
                 27
                        the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                 - 11 -
                    1   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                    2   may be established in an e-discovery order that provides for production without prior
                    3   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                    4   Parties reach an agreement on the effect of disclosure of a communication or
                    5   information covered by the attorney-client privilege or work product protection, the
                    6   Parties may incorporate their agreement in the stipulated protective order submitted
                    7   to the court.
                    8      12.MISCELLANEOUS
                    9         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                 10     person to seek its modification by the court in the future.
                 11           12.2 Right to Assert Other Objections. By stipulating to the entry of this
                 12     Protective Order no Party waives any right it otherwise would have to object to
                 13     disclosing or producing any information or item on any ground. Similarly, no Party
                 14     waives any right to object on any ground to use in evidence of any of the material
                 15     covered by this Protective Order.
                 16           12.3 Filing Protected Material.          Without written permission from the
                 17     Designating Party or a court order secured after appropriate notice to all interested
                 18     persons, a Party may not file in the public record in this action any Protected Material.
                 19     A Party that seeks to file under seal any Protected Material must comply with Civil
                 20     Local Rule 141. Protected Material may only be filed under seal pursuant to a court
                 21     order authorizing the sealing of the specific Protected Material at issue. Pursuant to
                 22     Civil Local Rule 141, a sealing order will issue only upon a request establishing that
                 23     the Protected Material at issue is privileged, protectable as a trade secret, or otherwise
                 24     entitled to protection under the law. If a Receiving Party's request to file Protected
                 25     Material under seal pursuant to Civil Local Rule 141 is denied by the court, then the
                 26     Receiving Party may file the information in the public record pursuant to Civil Local
                 27     Rule 141 unless otherwise instructed by the court.
                 28        13.FINAL DISPOSITION
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                  - 12 -
                    1         Within 60 days after the final disposition of this action, as defined in paragraph
                    2   4, each Receiving Party must return all Protected Material to the Producing Party or
                    3   destroy such material. As used in this subdivision, “all Protected Material” includes
                    4   all copies, abstracts, compilations, summaries, and any other format reproducing or
                    5   capturing any of the Protected Material. Whether the Protected Material is returned
                    6   or destroyed, the Receiving Party must submit a written certification to the Producing
                    7   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
                    8   deadline that (1) identifies (by category, where appropriate) all the Protected Material
                    9   that was returned or destroyed and (2) affirms that the Receiving Party has not
                 10     retained any copies, abstracts, compilations, summaries or any other format
                 11     reproducing or capturing any of the Protected Material.          Notwithstanding this
                 12     provision, Counsel are entitled to retain an archival copy of all pleadings, motion
                 13     papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
                 14     deposition and trial exhibits, expert reports, attorney work product, and consultant
                 15     and expert work product, even if such materials contain Protected Material. Any
                 16     such archival copies that contain or constitute Protected Material remain subject to
                 17     this Protective Order as set forth in Section 4 (DURATION).
                 18           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                 - 13 -
                    1   Dated: March 4, 2019                           MICHAEL J.F. SMITH, A
                                                                       PROFESSIONAL CORPORATION
                    2
                    3
                                                                       By      /s/ John L. Migliazzo
                    4                                                        Michael J.F. Smith
                                                                             John L. Migliazzo
                    5                                                        Attorneys for Plaintiff
                                                                             JACK HORTON
                    6
                    7   Dated: March 4, 2019                           MORGAN, LEWIS & BOCKIUS LLP
                    8
                    9                                                  By      /s/ George s. Benjamin
                                                                             Kathryn T. McGuigan
                 10                                                          George S. Benjamin
                                                                             Attorneys for Defendants,
                 11                                                          CHARTER COMMUNICATIONS,
                                                                             INC. and BRIGHT HOUSE
                 12                                                          NETWORKS, LLC
                 13
                 14
                 15                                 Attestation Regarding Signatures
                 16               I, George S. Benjamin, attest that all other signatories listed, and on whose
                 17     behalf this filing is submitted, concur in the filing’s content and have authorized the
                 18     filing.
                 19
                 20                                               ORDER

                 21               Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:
                 22               1.    The protective order is entered;
                 23
                                  2.    The parties are advised that pursuant to The Local Rules Of The United
                 24                     States District Court, Eastern District Of California, any documents
                                        which are to be filed under seal will require a written request which
                 25
                                        complies with local rule 141; and
                 26
                                  3.    The party making a request to file documents under seal shall be
                 27                     required to show good cause for documents attached to a nondispositive
                 28                     motion or compelling reasons for documents attached to a dispositive
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                    - 14 -
                    1               motion. Pintos V. Pacific Creditors Ass’n, 605 f.3d 665, 677-78 (9th
                    2               cir. 2009).

                    3
                    4   IT IS SO ORDERED.
                    5
                        Dated:   March 4, 2019
                    6                                           UNITED STATES MAGISTRATE JUDGE

                    7
                    8
                    9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                                             - 15 -
                    1                                        EXHIBIT A
                    2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                    3         I, _____________________________ [print or type full name], of
                    4   _________________ [print or type full address], declare under penalty of perjury
                    5   that I have read in its entirety and understand the Stipulated Protective Order that was
                    6   issued by the United States District Court for the Eastern District of California on
                    7   [date] in the case of Jack Horton v. Charter Communications, Inc. and Bright House
                    8   Networks, LLC, Case No. 1:18-CV-01518-LJO-SAB. I agree to comply with and to
                    9   be bound by all the terms of this Stipulated Protective Order and I understand and
                 10     acknowledge that failure to so comply could expose me to sanctions and punishment
                 11     in the nature of contempt. I solemnly promise that I will not disclose in any manner
                 12     any information or item that is subject to this Stipulated Protective Order to any
                 13     person or entity except in strict compliance with the provisions of this Order.
                 14           I further agree to submit to the jurisdiction of the United States District Court
                 15     for the Eastern District of California for the purpose of enforcing the terms of this
                 16     Stipulated Protective Order, even if such enforcement proceedings occur after
                 17     termination of this action.
                 18           I hereby appoint __________________________ [print or type full name] of
                 19     _______________________________________ [print or type full address and
                 20     telephone number] as my California agent for service of process in connection with
                 21     this action or any proceedings related to enforcement of this Stipulated Protective
                 22     Order.
                 23
                 24     Date: ____________
                 25     City and State where sworn and signed: ________________________
                 26     Printed name: _______________________
                 27     Signature: __________________________
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                 - 16 -
